Case 3:19-mj-23160-RNB-BAS Document 19 Filed 11/13/20 PageID.100 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                        UNITED STATES DISTRICT COURT
13                     SOUTHERN DISTRICT OF CALIFORNIA
14
       UNITED STATES OF AMERICA,                    Case No. 19-mj-23160-RNB-BAS-1
15
                                     Plaintiff,     ORDER DENYING APPEAL
16
                                                    FROM MAGISTRATE JUDGE
17           v.                                     DECISION AND AFFIRMING
18     SEBASTIANA LUIS-MERINO,                      CONVICTION AND SENTENCE
                                                    (ECF No. 9)
19                                 Defendant.
20

21         On August 7, 2019, Defendant pled guilty, without the benefit of a plea
22   agreement, to illegally entering the United States in violation of Title 8 U.S.C.
23   § 1325(a). (ECF Nos. 6, 7, 15-1.) She was immediately sentenced to time served.
24   (ECF No. 6.) She now appeals that conviction arguing: (1) “Streamline Court”
25   violates equal protection and due process; (2) Section 1325 is facially
26   unconstitutional in light of United States v. Morales-Sanchez, 137 S. Ct. 1678 (2017);
27   and (3) Section 1325 violates the non-delegation doctrine and should be declared
28   void for vagueness. (ECF No. 15.) The Government opposes. (ECF No. 17.) For

                                              –1–                                  19mj23160
Case 3:19-mj-23160-RNB-BAS Document 19 Filed 11/13/20 PageID.101 Page 2 of 5




 1   the reasons stated below, the Court DENIES the Appeal (ECF No. 9.) and
 2   AFFIRMS the conviction and sentence.
 3   I.    BACKGROUND
 4         On August 7, 2019, Defendant pled guilty to illegally entering the United
 5   States in violation of Title 8 U.S.C. § 1325(a). (ECF No. 6.) During the plea
 6   colloquy, the Magistrate Judge addressed Defendant directly making sure she was
 7   advised of the charge to which she was pleading guilty, the maximum possible
 8   penalties for this offense, the elements of the charge and the constitutional rights she
 9   was giving up by pleading guilty. (Id.) As part of the factual basis for her plea,
10   Defendant admitted she had crossed the border at a place other than a Port of Entry;
11   at the time she did so, she was not a United States citizen or national and knew she
12   was not a United States citizen or national; she intended to enter at a place other than
13   a Port of Entry; and she intended to enter without being detected or apprehended or
14   taken into custody by the United States Government. (Id.) Defendant expressed no
15   confusion when asked whether she had crossed at a place other than a Port of Entry.
16   (Id.) Based on his direct conversation with Defendant, before accepting Defendant’s
17   plea of guilty, the Magistrate Judge found:        (1) there was a factual basis for
18   Defendant’s plea; (2) her plea was freely made without any coercive influence of any
19   kind; (3) her guilty plea was voluntarily made with the Defendant’s full knowledge
20   of the nature of the charge against her and the consequences of the guilty plea; and
21   (4) her plea was made without Defendant having been induced by promises of any
22   kind. (Id.)
23         After pleading guilty, the Magistrate Judge granted Defendant’s request to be
24   sentenced immediately and sentenced Defendant to a time served sentence. This
25   appeal ensued.
26   II.   LEGAL STANDARD
27         “A defendant may appeal a magistrate judge’s judgment of conviction or
28   sentence to a district judge within 14 days of its entry.” Fed. R. Crim. P. 58(g)(2)(B);

                                               –2–                                   19mj23160
Case 3:19-mj-23160-RNB-BAS Document 19 Filed 11/13/20 PageID.102 Page 3 of 5




 1   see also 18 U.S.C. § 3402. “The defendant is not entitled to a trial de novo by a
 2   district judge.” Fed. R. Crim. P. 58(g)(2)(D). Rather, the appeal’s scope “is the same
 3   as in an appeal to the court of appeals from a judgment entered by a district
 4   judge.” Id. Defendant’s appeal in this case was timely filed.
 5   III.   ANALYSIS
 6          A.    Defendant Waived Her Right to Raise Constitutional Objections to
 7                “Operation Streamline”
 8          Defendant argues that she was unconstitutionally treated differently that those
 9   prosecuted for petty offense through the Government’s Central Violations Bureau.
10   The Ninth Circuit soundly rejected this argument, following a similar guilty plea, in
11   United States v. Chavez-Diaz, 949 F.3d 1202, 1206 (9th Cir. 2020) (providing an
12   unconditional guilty plea constitutes a waiver of the right to appeal such
13   constitutional issues). Since Defendant’s guilty plea was unconditionally made, she
14   waived the right to raise any objections to “Operation Streamline.”
15          B.    Morales-Santana Does Not Render Section 1325 Unconstitutional
16          Defendant argues that Sessions v. Morales-Santana, 137 S. Ct. 1678 (2017),
17   renders Section 1325 unconstitutional. This Court agrees with those courts that have
18   held Morales-Santana is inapplicable to Section 1325. See, e.g., United States v.
19   Ramirez-Ortiz, 370 F. Supp. 3d 1151, 1156 (S.D. Cal. 2019) (“Morales-Santana does
20   not address the constitutionality of 8 U.S.C. § 1325, and the severability clause of the
21   Immigration and Nationality Act allows for offending provisions to be stricken
22   without affecting or invalidating the whole.”); see also United States v. Duffy, 773 F.
23   App’x 947, 949 (9th Cir. 2019) (unpublished) (“The severability clause of the
24   Immigration and Nationality Act (‘INA’) dictates that the remainder of [the Act] was
25   not affected by Morales-Santana.”).
26          This Court adopts the reasoning in those cases and finds that Section 1325 is
27   not unconstitutional.
28


                                               –3–                                   19mj23160
Case 3:19-mj-23160-RNB-BAS Document 19 Filed 11/13/20 PageID.103 Page 4 of 5




 1         C.     The Statute Does Not Violate the Non-Delegation Doctrine, Nor Is
                  It Unconstitutionally Vague
 2

 3         Section 1325 makes it a crime for a non-citizen to enter or attempt to enter the
 4   United States at a time or place “other than as designated by immigration officers.”
 5   Defense counsel argues this violates the non-delegation doctrine because Congress
 6   has delegated to immigration officers the ability to determine the scope of a criminal
 7   provision without providing the executive branch official with an intelligible
 8   principle to guide the official’s discretion.
 9         Congress may not delegate to another branch “powers which are strictly and
10   exclusively legislative.” Gundy v. United States, 139 S. Ct. 2116, 2123 (2019).
11   However, Congress “may confer substantial discretion on executive agencies to
12   implement and enforce laws.” Id. The Supreme Court has acknowledged “that in
13   our increasingly complex society, replete with ever changing and more technical
14   problems, Congress simply cannot do its job absent an ability to delegate power under
15   broad general directives.” Mistretta v. United States, 488 U.S. 361, 372 (1989).
16   Thus, “a statutory delegation is constitutional as long as Congress ‘lay[s] down by
17   legislative act an intelligible principle to which the person or body authorized to
18   [exercise the delegated authority] is directed to conform.’” Gundy, 139 S. Ct. at 2123
19   (alterations in original) (quoting Mistretta, 488 U.S. at 372).
20         This Court agrees with United States v. Gonzalez-Pena, 445 F. Supp. 3d 1021,
21   1029–30 (S.D. Cal. 2020), that “Defendant’s non-delegation argument is based on
22   the flawed premise that any immigration officer can arbitrarily designate ports of
23   entries.” As explained in Gonzalez-Pena:
24         Congress requires that aliens seeking lawful entrance to the United
25         States do so at a port of entry. See United States v. Corrales-Vazquez,
           931 F.3d 944, 946 (9th Cir. 2019); United States v. Aldana, 878 F.3d
26         877, 882 (9th Cir. 2017). Ports of entry can only be designated or de-
27         designated by the Secretary of Homeland Security subject to the
           Administrative Procedures Act. See 8 C.F.R. § 100.4(a). Ports of entry
28         also necessarily include facilities, staffed by immigration officials that

                                                –4–                                 19mj23160
Case 3:19-mj-23160-RNB-BAS Document 19 Filed 11/13/20 PageID.104 Page 5 of 5




 1           are set up to accept applications for admission. Aldana, 878 F.3d at 882.
             To interpret Section 1325(a) to permit a border patrol agent to designate
 2           a portion of the border fence “on a whim” is in direct conflict with
 3           Congress’s clear statutory scheme.

 4   Id. Therefore, this Court agrees that Section 1325 making it illegal for an individual
 5   to enter the United States other than a place designated by immigration officers does
 6   not violate the non-delegation doctrine.
 7           Furthermore, the statute is not unconstitutionally vague. “A statute can be
 8   impermissibly vague for either of two independent reasons. First, if it fails to provide
 9   people of ordinary intelligence a reasonable opportunity to understand what conduct
10   it prohibits . . . . Second, if it authorizes or even encourages arbitrary and
11   discriminatory enforcement.”       Hill v. Colorado, 530 U.S. 703, 732 (2000);
12   Papachristou v. City of Jacksonville, 405 U.S. 156, 162 (1973). In particular, a
13   statute is vague if it “makes criminal activities which by modern standards are
14   normally innocent,” or if it sets a net so large that law enforcement is able to pick and
15   choose who to arrest. Papachristou, 405 U.S. at 163.
16           Section 1325 provides adequate notice to people of reasonable intelligence as
17   to what is prohibited. Individuals must enter the United States through a designated
18   Port of Entry. Failure to do so by one who is not a citizen of the United States is a
19   violation. There is no suggestion that the statute encourages or even allows arbitrary
20   or discriminatory enforcement. Therefore, the argument that the statute is vague must
21   fail.
22   IV.     CONCLUSION
23           For the reasons stated above, the Court DENIES Defendant’s appeal from the
24   Magistrate Judge’s decision (ECF No. 9) and AFFIRMS Defendant’s conviction and
25   sentence.
26           IT IS SO ORDERED.
27

28   DATED: November 12, 2020

                                                –5–                                   19mj23160
